Title: From James Madison to Tench Coxe, 24 June 1789
From: Madison, James
To: Coxe, Tench


Dear Sir
N. York June 24. 1789
Accept my acknowledgments for your favor of the 18th. instant. The printed remarks inclosed in it are already I find in the Gazettes here. It is much to be wished that the discon[ten]ted part of our fellow Citizens could be reconciled to the Government they have opposed, and by means as little as possible unacceptable to those who approve the Constitution in its present form. The amendments proposed in the H. of Reps. had this twofold object in view; besides the third one of avoiding all controvertible points which might endanger the assent of ⅔ of each branch of Congs. and ¾ of the State Legislatures. How far the experiment may succeed in any of these respects is wholly uncertain. It will however be greatly favored by explanatory strictures of a healing tendency, and is therefore already indebted to the co-operation of your pen.
The duty on Cotton was a concession to S. C. & Georga. who complained of sacrifices on almost every other article. It has unluckily happened in a variety [of] instances that compromises between local views have been made at the expence of the general interest. This is an evil not to be altogether avoided. And perhaps it is on the whole less incurred than was to have been apprehended in such an Assembly as Congress. On Gold & silver leaf your remark is equally apposite. Those who objected to the duties on bulky articles as provoking fraud, ought to have opposed the duty on these on another principle.
A very interesting question has grown out of the silence of the constitution with regard to the power of removal from offices. Four different expositions were contended for. 1. that the power of removal was involved in that of appointing & belonged to the Presidt. & Senate—2. that no removal could take place but by way of impeachment. 3. that it devolved on the Legislature to be disposed of according to its discretion. 4. that being of an Executive nature and not taken from [the] President by the exception in favor of the Executive agency of the Senate, it remained to him by virtue of the general clause vesting him with the Ex. power. Each of these doctrines was defended by a very free use of the argumentum ab inconvenienti agst. the others. The decision was in favor of the 4th. as most consonant to the text of the Constn: to the maxim which forbids an unnecessary mixture of powers—& to the responsibility of the President. I will not troubl[e] you with a further state of the case, because you will be able to form a better idea from the Newspapers, mutilated and erroneous as their accounts are, than cd. be brought within the compass of a letter. With great respect & regard I am Dr Sir Yr. Obedt. hble servt
Js. Madison Jr
